165 A.2d 491 (1960)
Richard C. HARMSTONE, Appellant,
v.
Teresa R. HARMSTONE, Appellee.
No. 2613.
Municipal Court of Appeals for the District of Columbia.
Argued August 29, 1960.
Decided November 16, 1960.
Leon L. Sclawy, Washington, D. C., for appellant.
Elisabeth J. Hand, Washington, D. C., for appellee.
Before ROVER, Chief Judge, HOOD, Associate Judge, and CAYTON (Chief Judge, Retired) sitting by designation under Code § 11-776(b).
ROVER, Chief Judge.
The appellee wife filed a complaint for maintenance for the four-year-old son of the parties. The complaint alleged that she was a resident of nearby Maryland and that the husband was a resident of the District of Columbia. The husband's answer admitted these allegations of residence. After a hearing, at which both parties testified, the court awarded permanent custody of the child to the mother, subject to visitation rights by the husband, ordered maintenance of $150 per month for the child and allowed the wife's attorney $300 counsel fee.
Although not included in his statement of errors, nor raised during the trial, counsel for the husband now contends in his brief that it was an abuse of discretion for the trial court to entertain the proceeding because neither party was a resident of the District at the time of the trial, and that accordingly the case should have been dismissed *492 on the ground of forum non conveniens. This court thoroughly discussed the application of the above doctrine in Clark v. Clark, D.C.Mun.App., 144 A.2d 919, and held that its application is entrusted to the discretion of the trial court and its ruling in that regard should not be disturbed on appeal except for a clear abuse of discretion. We see no such abuse here. The other contentions require no comment.
Affirmed.
Chief Judge ROVER, who wrote the foregoing opinion, died before its publication.